For Information Contact: Maureen Crystal Tel:703.707.6777 E-mail:mcrystal@nciinc.com NCI Promotes William M. Parker to COO RESTON, Va.(BUSINESS WIRE) June 12, 2008 NCI, Inc. (NASDAQ:NCIT), a leading provider of information technology, engineering, and professional services and solutions to U.S. federal government agencies, announced today that it will be promoting Mr. William M. Parker to Chief Operating Officer of NCI, Inc. effective July 1, 2008. Mr. Parker will report to NCI’s President, Terry W. Glasgow. Mr.
